DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 16 February 2021 have been fully considered but they are not persuasive.

Claim interpretation under 35 USC § 112 (f)
The remarks take the position that by amending the claims to require each of a shot generator, etc… as part of computer control is sufficient to avoid interpretation of the elements under 35 USC § 112 (f).  The examiner disagrees.  Specifically, claim 1 requires in part “a control computer configured to operate as: a shot data generator…a storage storing, an atmospheric pressure sensor measuring… a writer writing…a correction residual calculator calculating…, an updater updating…”  The claim as now written requires structure in “computer control”, however each element that the computer operates as does not require sufficient structure for performing the claimed function.  That is, one of ordinary skill in the art would not understand a generator, 


Rejections under 35 USC § 112(a): written description

Claim 1 has been amended to recite “a deflector for controlling the charged particle beam for scanning a mark”.    While the examiner agrees that the specification supports a main deflector and a sub-deflector functioning to deflect the beam on a continuously moving substrate ([0017]), the examiner does not agree the specification teaches “a deflector for controlling the particle beam for scanning a mark.”  Specifically, paragraph [0027] is the only discussion of scanning the mark and setting the position of the deflector.  Paragraph [0027] recites:
The cross shape of the mark M is then scanned by the electron beam B. A reflection electron from the mark M is detected by the detector 250, amplified by the detection circuit 140, and converted to digital data, then measurement data is outputted to the control computer 110.The correction residual calculator 

The above citation does not suggest what is responsible for scanning the mark with the electron beam, moreover it is not clear which of the deflectors (i.e. main or sub) the paragraph refers to.  There is simply no disclosure of a single deflector scanning a mark.  Therefore, even as amended the claims fail to meet the written description requirement.
Further, by amendment, the claims require control computer configured to operate as…an atmospheric pressure sensor…a writer writing…a deflector…a detector”.  Paragraph [0020] teaches an atmospheric pressure sensor 150, Paragraphs [0011]-[0012] teaches figure 1 shows a writer 200,  paragraphs [0014], [0016], [0017] teach various deflectors, and [0027] teaches detector 250.  However, there is no disclosure of a control computer configured to operate as an atmospheric pressure sensor, a writer writing, a deflector nor a detector configured to perform the claimed functions.  That is, the pressure sensor 150, writer 200, deflectors 206, 209, 210, 203 and detector 250 are all  separate components from control computer 110, therefore the control computer does not operate as any of those components.



Rejections under 35 USC § 112(a): enablement

Claim 1 lacks enablement for reciting “shot data generator generating shot data from writing data, the shot data including a position and a beam emission time for each shot; a storage storing correction coefficients of a calculation formula for calculating a correction amount of a beam emission position according to an atmospheric pressure; a correction amount calculator calculating  the correction amount of the beam emission position from a measured value of the atmospheric pressure sensor and the calculation formula using the correction coefficients; …a correction residual calculator calculating a correction residual for the emission position of the charged particle beam using a result of detection by the detector; an updater updating the correction coefficients”
Specifically, there is no program, algorithm, relational expression, equation or formula disclosed for achieving these functions.  Paragraph [0021] teaches the shot data generator, correction amount calculator, correction residual calculator and updater are components of a computer.  Figure 1 shows computer 110 interfaced with other storage components.  MPEP 2164.06(c) (I) recites:
 “where the specification provides in a block diagram disclosure of a complex system that includes a microprocessor and other system components controlled by the microprocessor, a mere reference to a commercially available microprocessor, without any description of the precise operations to be performed by the microprocessor, fails to disclose how such a microprocessor would be properly programmed to (1) either perform any required calculations or (2) coordinate the other system components in the proper timed sequence to perform the functions disclosed and claimed. If a particular program is disclosed in such a system, the program should be carefully reviewed to ensure that its scope is commensurate with the scope of the functions attributed to such a program in the claims. In re Brown, 477 F.2d at 951, 177 USPQ at 695. ”
In the instant case the specification fails to disclose how such a computer would be properly programed to perform the required calculations or coordinate with the other system components to perform the functions disclosed and claimed.  Indeed, the specification does not even disclose equations or formulas calculate corrections or what formula is the “calculation formula”.  

 

Rejections under 35 USC § 112: indefiniteness

	The claims are still indefinite in scope because they are written to invoke 35 USC 112(f) and there is no corresponding disclosed structure for the claimed limitations specified to invoke 35 USC 112(f).  
	The remarks take the position that paragraph [0018] provides sufficient structure, however the paragraph [0018] merely recites:
 “The control computer 110 includes a shot data generator 111, a correction amount calculator 112, a correction residual calculator 113, a determining unit 114, and an updater 115. Each component of the control computer 110 may be comprised of hardware such as an electric circuit or comprised of software. When the component is comprised of software, a program which implements at least part of the function of the control computer 110 may be stored in a recording medium, and may be read and executed by a computer including an electric circuit. The recording medium is not limited to a removable magnetic disk or an optical disc, and may be a fixed type recording medium such as a hard disk drive or a memory”

	While the examiner concedes a computer and hardware comprised of a program to implement at least part of the function of the control computer, the specification does not disclose the algorithm for performing the claimed specific computer function.  MPEP 2181 (II) (b) recites:
 “For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)).”  
In the instant case, since there is no algorithm disclosed the claims are indefinite not only because they invoke 35 USC § 112(f), but also by virtue that the scope of the claim is indiscernible without any discussion of the program and equations to perform the functional steps of claim 1.
	The indefiniteness to scanning a mark has been obviated, however the claim is still unclear because it is unclear how a deflector scans a mark.  It appears that the electron beam scans the mark. However no unambiguous determination can be made.


35 USC § 102: Yamada

Claim 1 requires “a storage storing correction coefficients of a calculation formula for calculating a correction amount of a beam emission position according to an atmospheric pressure…an updater updating the correction coefficients, when an absolute value of a correlation coefficient between a change in the correction residual and a change in the atmospheric pressure is greater than or equal to a predetermined value”
The remarks take the position that extracting a new coefficient does not indicate that Yamada updates a stored correction coefficient (see page 9 of the remarks).  The examiner agrees that Yamada does not update the stored correction coefficient, however the claim does not require the stored correction coefficients to be updated, only that the correction coefficients are updated.  Since a new coefficient is extracted 
The remarks then take the position that the coefficients of Yamada do not correspond to a coefficient of a calculation formula for calculating a correction amount of the beam emission position according to atmospheric pressure.  The examiner disagrees.  The fluctuating coefficient of Yamada is of a calculation formula. Specifically,  [0066] teaches “computing unit 73 receives the exposure data from the exposure data memory 72, and for that exposure data, calculates a voltage signal to apply to the deflector 46 and a current signal to apply to the correction coil 45. In this calculation of the signals, the output correction computing unit 73 receives both the constant correction coefficient and the fluctuating correction coefficient and thus corrects the exposure data.”  Thus it is clear that the coefficient of Yamada is part of a calculation formula for calculating a correction amount of the beam emission position (e.g. determined by deflection signals calculated for correction of exposure data based on fluctuating correction coefficient) according to atmospheric pressure (since the fluctuation coefficient is based on atmospheric pressure [0058] and [0067] the correction is dependent on atmospheric pressure).  
The remarks continue by  taking the position that Yamada fails to disclose the coefficients are updated when an absolute value of a correlation coefficient between a change in the correction residual and the change of atmospheric pressure is greater than or equal to a predetermined value.  As discussed above since a new coefficient is 


Rejections under 35 USC § 102: Iizuka 
	The remarks take the position that Iizuka fails to disclose any updating of stored coefficients.  The examiner disagrees.  Initially, the claim does not define “correction coefficient” except to require it to be part of a formula for calculating a correction amount of a beam emission position according to an atmospheric pressure.  Paragraph [0062] teaches a correlation between atmospheric pressure and beam position variation predefined by off-line measurement by displacement of 5 nm with a change of 1 hPa.  Paragraph [0104] teaches a residual difference beyond the range of 5 nm to correct the deflection coefficient in step 307.  Paragraph [0105] teaches  “The calculator 584 of FIG. 15 uses the resultant deflection position to determine through computation a deflection coefficient(s) of a relational expression which defines a deflection quantity at each position of the writing area” That is, because the deflection coefficient is of a relational expression which defines a deflection quantity at each position ([0105]) and the deflection quantity per each position is correlated to atmospheric pressure ([0062]), the corrected deflection coefficient is a correction coefficient for calculating a correction 
Lastly, even if the claim were amended to require updating stored correction coefficients and Iizuka failed to suggest updating stored coefficients (which the examiner does not agree), updating stored correction coefficients was known to at least Iizuka (US pgPub 2015/0270101) paragraph [0064], Matsumoto (US pgPub 2013/0252172), paragraph [0027] and Horiuchi et al. (US pgPub 2008/0078947), paragraph [0014].  It would be obvious to update stored coefficients of Iizuka because it would provide a data means of implementing the correction of old deflection coefficients disclosed in Iizuka.    


Specification
The disclosure is objected to because of the following informalities: paragraph [0011] of the originally filed specification recites “(planking deflector)” 203.  This should recite “blanking deflector”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a shot data generator generating…”, “a storage storing…”, “an atmospheric pressure sensor measuring…”, “a writer writing…”, “a correction residual calculator calculating…”, “an updater updating…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is rejected for not having written disclosure for “a deflector for controlling the charged particle beam for scanning a mark”.  Specifically, in the instant specification paragraph [0027] is the only discussion of scanning the mark and setting the position of the deflector.  Paragraph [0027] recites:
The cross shape of the mark M is then scanned by the electron beam B. A reflection electron from the mark M is detected by the detector 250, amplified by the detection circuit 140, and converted to digital data, then measurement data is outputted to the control computer 110.The correction residual calculator 113 calculates a correction residual based on the mark position measured by scanning the mark M, and the deflection position set to the deflector using the current correction coefficients

The above citation does not suggest what is responsible for scanning the mark with the electron beam, moreover it is not clear which of the deflectors (i.e. main or sub) the paragraph refers to.  There is simply no disclosure of a single deflector scanning a mark.  
Further, by amendment, the claims require control computer configured to operate as…an atmospheric pressure sensor…a writer writing…a deflector…a detector”.  Paragraph [0020] teaches an atmospheric pressure sensor 150, Paragraphs [0011]-[0012] teaches figure 1 shows a writer 200,  paragraphs [0014], [0016], [0017] teach various deflectors, and [0027] teaches detector 250.  However, there is no disclosure of a control computer configured to operate as an atmospheric pressure sensor, a writer writing, a deflector nor a detector configured to perform the claimed functions.  That is, the pressure sensor 150, writer 200, deflectors 206, 209, 210, 203 and detector 250 are all  separate components from control computer 110, therefore the control computer does not operate as any of those components.
Claims 2-3 are vague and indefinite by virtue of their dependencies on an indefinite claim.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 lacks enablement for reciting “shot data generator generating shot data from writing data, the shot data including a position and a beam emission time for each shot; a storage storing correction coefficients of a calculation formula for calculating a correction amount of a beam emission position according to an atmospheric pressure; …a correction amount calculator calculating  the correction amount of the beam emission position from a measured value of the atmospheric pressure sensor and the calculation formula using the correction coefficients; …a correction residual calculator calculating a correction residual for the emission position of the charged particle beam using a result of detection by the detector; an updater updating the correction coefficients”
Specifically, there is no program, algorithm, relational expression, equation or formula disclosed for achieving these functions.  Paragraph [0021] teaches the shot 
 “where the specification provides in a block diagram disclosure of a complex system that includes a microprocessor and other system components controlled by the microprocessor, a mere reference to a commercially available microprocessor, without any description of the precise operations to be performed by the microprocessor, fails to disclose how such a microprocessor would be properly programmed to (1) either perform any required calculations or (2) coordinate the other system components in the proper timed sequence to perform the functions disclosed and claimed. If a particular program is disclosed in such a system, the program should be carefully reviewed to ensure that its scope is commensurate with the scope of the functions attributed to such a program in the claims. In re Brown, 477 F.2d at 951, 177 USPQ at 695. ”
In the instant case the specification fails to disclose how such a computer would be properly programed to perform the required calculations or coordinate with the other system components to perform the functions disclosed and claimed.  Indeed, the specification does not even disclose equations or formulas calculate corrections or what formula is the “calculation formula”.  
At best, the specification suggests some undisclosed calculation formula comprising some undisclosed correction coefficient for calculating some undisclosed correction amount of a beam position according to an atmospheric pressure.  There is no specific formula, equation or expression disclosed to enable on of ordinary skill in the art to perform the calculation of beam position according to an atmospheric pressure, or calculating a residual for the emission position using a result by the detector or updating the correction coefficients or how a predetermined value of a correlation coefficient is determined.  That is, the breath of the claim covers any calculations for making the claimed determination, however does not actually disclose any particular formula or 
 Claims 2-3 also fail to meet the enablement requirement by virtue of their dependencies on independent claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “a shot data generator generating…”, “a storage storing…”, “an atmospheric pressure sensor measuring…”, “a correction residual calculator calculating…”, “an updater updating…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the specification only describes the shot data generator, storage, sensor, correction residual calculator, updater in the context of their function, thus devoid of any structure that performs the function in the claim.  Indeed no association between the structure and function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims at issue recite, or depend from a claim which recites, “a shot data generator generating…”, “a storage storing…”, “an atmospheric pressure sensor measuring…”, “a correction residual calculator calculating…”, “an updater updating…”  The disclosure fails to provide a description of how one is to identify such an equation or algorithm or structure for generating, storing, sensing, calculating and updating to perform the claimed function.  To wit, the boundaries of the protected subject matter are not clearly delineated and the scope is unclear.  Accordingly the claims are rejected for being indefinite.
Claims 2-3 are indefinite for depending on an indefinite claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US pgPub 2011/0057114).
Regarding claim 1, Yamada et al. teach a charged particle beam writing apparatus (fig. 7) comprising: 
a control computer (26) configured to operate as
a shot data generator (72) generating shot data from writing data ([0065], note: “A pattern for one shot to be transferred to the sample is extracted from exposure data stored in the integral storage unit 33 and inputted to the exposure data memory 72”), the shot data including a position and a beam emission time for each shot ([0065] note a pattern includes a position and a shot occurs of a beam emission time); 
a storage (33) storing correction coefficients ([0067] teaches storing fluctuating correction coefficients in 33) of a calculation formula ([0066] teaches calculating voltage signals to deflector from correction coefficients) for calculating a correction amount of a beam emission position ([0066] note calculation corrects the exposure data using correction coefficients (i.e. beam irradiation positions [0058]) according to an atmospheric pressure ([0058] teaches fluctuating 
an atmospheric pressure sensor (64) measuring the atmospheric pressure ([0060]); 
a correction amount calculator (73) calculating the correction amount of the beam emission position from a measured value of the atmospheric pressure sensor ([0067] teaches pressure measured by barometer 64 to calculate fluctuating correction coefficient, which is input to 73 as taught in paragraph [0066]) and the calculation formula using the correction coefficients ([0066] teaches calculation corrected exposure data applied to deflector using the coefficients); and
a writer writing (45/46/47 in figure 7) a pattern (from input from 73) on a substrate (supported on 47) using a charged particle beam (electron beam) with the beam emission position adjusted based on the shot data and the correction amount ([0066], since the corrected voltage signal is applied to deflector 46, the shot data is corrected based on the calculated correction amount); 
a deflector (46) for controlling the charged particle beam for scanning a mark ([0058] teaches “a difference between a target beam irradiation position and an actual beam irradiation position is measured using a mark detection method with a beam while the write position on the sample or the stage position is changed, or the CP pattern selected is changed”  A write position is changed on a sample via deflection when not by the stage), provided on a stage (47) on which the substrate is placed (note: [0082] teaches mark formed on a sample, 
a detector (mark detection see paragraph [0058]) detecting a reflection electron reflected from the mark ([0082] teaches detecting reflected electrons); 
the control computer further configured to operate as:
a correction residual calculator calculating a correction residual for the emission position of the charged particle beam using a result of detection by the detector ([0058] teaches a mark detection method wherein the “fluctuation in the air pressure and the fluctuation in the beam irradiation position are compared to each other”.  The correction residual calculator is interpreted to be the element that determines the fluctuation in the beam position (i.e. the correction residual)); and 
an updater updating the correction coefficients (66, note: [0067] teaches extracts  fluctuating correction coefficient from storage 33 based on difference between standard air pressure and the measured air pressure.  In the case of a changed air pressure from standard the coefficient would be updated), when an absolute value of a correlation coefficient (fluctuation correction coefficient is a correlation between irradiation position and air position see paragraph [0058] measured and stored in advance ([0067]), thus the absolute value of any particular fluctuating correction coefficient is interpreted to the claimed “correlation coefficient”) between a change in the correction residual and a change in the atmospheric pressure (fluctuating beam irradiation position and fluctuating air pressure see paragraph [0058]) is greater than a predetermined .

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iizuka et al. (US pgPub 2007/0023689) (submitted with IDS). 
Regarding claim 1, Iizuka et al. teach a charged particle beam writing apparatus (fig. 2) comprising: 
a control computer (fig. 2, 160) configured to operate as:
a shot data generator (110) generating shot data ([0051], note data to control an output voltage of the deflection amp, which voltage is then used for deflection of the electron beam 200 by the deflector 208.  Since the shot is the irradiation of the electron beam onto the workpiece, deflection of the beam is shot data in that it controls the pattern of the beam) from writing data (design value see figure 3), the shot data including a position ([0051], correction of design data to correct beam drift is position data since drift is a positional error) and a beam emission time for each shot (per-time correction in figure 1 interrupts the pattern writing at a set time, thus defining each shot by the interruption time set the time data is the emission time); 
a storage storing correction coefficients of a calculation formula (fig. 131 and [0104]-[0106], wherein calculating deflection coefficient and correcting the resulting deflection coefficient requires a storing of the calculated coefficient such that it may be 
an atmospheric pressure sensor measuring the atmospheric pressure (figures 2 or 3 or 15, 106); 
a correction amount calculator (fig. 15, 584) calculating a correction amount of the beam emission position from a measured value of the atmospheric pressure sensor and the calculation formula using the coefficients ([0104]-[0106], note correction of positional deviation via correction of coefficient, wherein the process of correction of positional deviation is triggered by a pressure disturbance ([0099]).  Thus correction amount of beam emission position is calculated from the measured pressure (i.e. variable to trigger calculation) and the calculation formula using the correction coefficients (i.e. coefficient correction)); 
a writer (fig. 14, column (an electron lens barrel) (housing 102 is a barrel see [0041]) and a writing chamber (103), wherein the column  includes an electron gun 201, an illumination lens (202), a blanker (power source 540 is interpreted to be equivalent to a blanker in that turning off the power to the device would effectively blank the charged particle beam), a first shaping aperture (203) a projection lens (204), a shaping deflector (205), a second shaping aperture (206), an objective lens (207), a main deflector (204), 
a deflector for controlling the charged particle beam for scanning a mark ([0050], wherein beam scanning is the result of beam deflection), provided on a stage on which the substrate is placed with the charged particle beam (as seen in figure 4);
a detector detecting a reflection electron reflected from the mark ([0096], wherein detection of the mark with a scanning electron beam is done via detection of reflected electrons see paragraph [0005]); 
The control computer further configured to operate as:
a correction residual calculator calculating a correction residual for the emission position of the charged particle beam using a result of detection by the detector ([0102]-[0103] measure mark 152’s (detected) position to obtain its residual difference.  Paragraph [0103], note correction residual difference); and 
an updater updating the correction coefficients (device responsible for step 308 in figure 13, [0106]), when an absolute value of a correlation coefficient between a change in the correction residual and a change in atmospheric pressure is equal to a predetermined value ([0062] note: a pre-defined correlation between atmospheric pressure and beam position is 5 nm per 1 hPa when 5 nm is an allowable limit.  Thus 5nm/1hPa is a predetermined value of the correlation coefficient.  When pressure values are found by a 1 hPa threshold drift measurements (i.e. s306 in figure 13) gets started.  Thus an absolute value a correlation coefficient (5 nm/hPa) between a change in correction residual (5 nm) and a change in atmospheric pressure (1 hPa) is equal to a 
Regarding claim 2, Iizuka et al. teach wherein when an absolute value of a correlation coefficient between the change in the correction residual and the change in the atmospheric pressure is less than a predetermined value, values of the coefficients stored in the storage are maintained (if no disturbance (i.e. pressure value) is less than a threshold (i.e. predetermined value), then the coefficient correction method is not triggered, thus the coefficient in storage is maintained ([0057], [0062] [0099] and [0102]-[0106]).  In otherwords, there is inherently some correlation coefficient between the change in the correction residual and the change in atmospheric pressure since the disturbance in pressure triggers the coefficient correction method.  Since the threshold value of pressure (1 hPa see paragraph [0062]) is what triggers the coefficient correction procedure, it is interpreted that the correlation coefficient is less than some predetermined value correlated to a 1 hPa pressure variation).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al.in view of Nakano (US pgPub 2002/0074524).
Regarding claim 3, Iizuka et al. teach wherein the writer includes a column (102) provided with a discharger (201) that discharges the charged particle beam (200), and a writing chamber (chamber enclosing workpiece 101) provided with the stage (105).
Iizuka differs from the claimed invention by not disclosing the column includes stacked cylindrical blocks.
However Nakano teaches a column including cylindrical ferrite stack 25 ([0006]).
Nakano modifies Iizuka by suggesting the use of a stacked cylindrical ferrite to shield from an ac magnetic field.
Since both inventions are directed towards deflecting using an electromagnetic field including windings or coils, it would have been obvious to one of ordinary skill in the art to include the stacked cylindrical members of Nakano in the device of Iizuka because  an “electromagnetic deflector must deflect the beam very quickly and rapidly. Energization of such a deflector at high frequency causes the deflector to produce a corresponding high-frequency ac magnetic field. An electromagnetic lens usually includes a conductive-wire (e.g., copper) winding and associated "pole piece" that, when electrically energized, generates the magnetic field of the lens. Without appropriate shielding, the ac magnetic field generated by the deflector tends to interact with, for example, the pole piece and produce an electrical eddy current. The eddy current, in turn, generates its own magnetic field that perturbs the beam-deflecting magnetic field. Such perturbations prevent the beam-deflecting magnetic field from 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note figure 13 is a modified variation of figure 1 including the per-time correct, see paragraph [0089]